 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7        JAMES JOHNSON, et al.,
 8                                  Plaintiffs,

 9               v.                                          C18-1611 TSZ

10        COSTCO WHOLESALE                                   MINUTE ORDER
          CORPORATION, et al.,
11
                                    Defendants.
12
          The following Minute Order is made by direction of the Court, the Honorable
13
     Thomas S. Zilly, United States District Judge:
14         (1)        Pursuant to the parties’ stipulation, docket no. 39, the Court hereby
                      ORDERS as follows:
15
                      (a) Lead Plaintiffs’ Corrected Second Consolidated Amended Complaint is
16                        due on or before March 12, 2020.

17                    (b) Defendants’ responsive pleading or motion to dismiss is due on or
                          before April 23, 2020.
18
                      (c) Lead Plaintiffs’ opposition to any motion to dismiss is due on or before
19                        June 4, 2020.

                      (d) Defendants’ reply in support of any motion to dismiss is due on or
20
                          before July 2, 2020.
21         (2)        The Court anticipates filing a scheduling order within 45 days of this Order.
                      Within 30 days of this Order, the parties are DIRECTED to confer and
22

23

     MINUTE ORDER - 1
 1              provide the Court with a combined Joint Status Report, indicating when the
                parties will be ready for trial.
 2
          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4        Dated this 6th day of March, 2020.

 5                                                 William M. McCool
                                                   Clerk
 6
                                                   s/Karen Dews
 7                                                 Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
